DETAILED ACTION
Applicant’s amendment filed 2/24/2022 has been fully considered. 
Claims 1-4, 6-10, 12-15, and 17-21 are pending and have been examined. Claims 5, 11, and 16 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments regarding the rejection under 35 USC 101 are persuasive, the rejection under 35 USC 101 is withdrawn. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 1-4, 6-10, 12-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recite the limitation "the computing".  There is insufficient antecedent basis for this limitation in the claims. Perhaps “the computing procedure” was intended.
Claim 19 recite the limitation "the inverse transformation".  There is insufficient antecedent basis for this limitation in the claims.
This is not intended to be a complete list of indefiniteness issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cammarota (20160269175), and further in view of Cooper (20180167196).
Regarding claims 1, 7, and 12, Cammarota teaches 1. An information processing apparatus comprising: a memory device configured to store a program; and a processor configured to execute the program and perform a process including: / 7. An information processing method comprising: / 12. A non-transitory computer-readable storage medium having stored therein a program which, when executed by a computer, causes the computer to perform a process including (abstract): 
acquiring operation values corresponding to the selected data, by referring to a lookup table Ts,j,r, that stores an operation result of an operation process, including an obfuscating operation that includes ordering of bits, an exclusive-OR operation on a random number, and a multiplication on a Galois field, performed on data, 
computing an exclusive-OR of mutually corresponding operation values for every sub-round of the (r+1)th round, to thereby determine an intermediate value of the (r+1)th round, where r>=0 (par. 4-6, 31-43, 54-56, 64-66). 
Cammarota does not expressly disclose, however, 
Cooper teaches selecting data from plaintext for every sub-round of an rth round when r=0, and selecting the data from an intermediate value of the rth round for every sub-round when r=1, as selected data, to thereby select a jth selected data in a (s+1)th sub-round of a (1+1)th round when r>=0 and s>=0, where r denotes a round of encryption, and s denotes a sub-round of the round of encryption, and repeating the selecting, the acquiring, and the computing for every sub-round in each round, to thereby encrypt the plaintext into ciphertext (par.25-30, 35-43).	
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Cammarota to use additional operations within each round as taught by Cooper.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect against brute force and monitoring attacks (Cooper, par.1-30).
Regarding claims 2, 8, and 13, Cammarota/Cooper teaches wherein the operation process includes multiple obfuscating transformations that are different from each other (Cammarota, par.34-36, Cooper, 26-30).
Regarding claims 3, 9, and 14, Cammarota/Cooper teaches wherein the operation process includes a AddRoundKey process, a SubBytes process, and a MixColumns process which excludes an exclusive-OR operation, and the acquiring acquires the operation result for the selected data by the ShiftRows process (Cammarota, par.31-32, 40-49, 61-63, 86-88, Cooper, 20-30).
Regarding claims 4, 10, and 15, Cammarota/Cooper teaches wherein the operation process in the (r+1)th round includes an inverse transformation of the obfuscating transformation in the rth round, where r>=1 (Cammarota, par.4-6, 33-34, 37-43, Cooper, 35-43).
Regarding claim 6, Cammarota/Cooper teaches wherein the memory device stores the look-up table Tsir (Cammarota, 69-75, Cooper, 31-42).
Regarding claims 17 and 20, Cammarota/Cooper teaches acquiring the operation values respectively corresponding to indexes m=0, 1, 2, and 3 of a multiplication included in the MixColumns process, to thereby acquire four operation values corresponding to one selected data (Cooper, 26-30).
Regarding claims 18 and 21, Cammarota/Cooper teaches wherein each round of encryption is a round of encryption by white-box advanced encryption standard (Cooper, 29-35).
Regarding claim 19, Cammarota/Cooper teaches wherein the MixColumns process and the obfuscating transformation are not performed in a final round which is other than the (r+1)th round, and the inverse transformation of the obfuscating transformation tn a round one previous to the final round, the AddRoundKey process, and the SubBytes process are performed in the final round, thereby outputting the intermediate value im the final round as the ciphertext (Cooper, 20-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419